Filed 12/20/22 In re R.P CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re R.P. et al., Persons                                   B318975
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 18LJJP00024)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 KIMBERLY S.,

           Defendant and Appellant.


     APPEAL from an order terminating parental rights of the
Superior Court of Los Angeles County, Donald A. Buddle, Jr.,
Judge. Conditionally affirmed.
      Megan Turkat Schirn, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Dawyn Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Melania Vartanian, Deputy
County Counsel, for Plaintiff and Respondent.
                     ____________________

      In these dependency proceedings, mother, Kimberly S.,
appeals from the order terminating her parental rights. Mother
argues we must remand this matter to the juvenile court for
additional proceedings consistent with the Indian Child Welfare
Act of 1978 (25 U.S.C. § 1901 et seq.; ICWA) and related
California law. We agree. We conditionally affirm the order
terminating parental rights and remand for the Los Angeles
County Department of Children and Family Services (DCFS) to
conduct an inquiry of maternal relatives as to the children’s
potential Indian ancestry.

                       BACKGROUND
      We summarize only those facts pertinent to the limited
scope of this appeal.

1.   The juvenile court assumed jurisdiction over mother’s
     and father’s children; mother and father fail to
     reunify; and the juvenile court terminated mother’s
     and father’s parental rights
      Mother and father, who are not married, were involved in a
prior dependency proceeding because of their domestic violence.




                                  2
      The current proceeding commenced in May 2020 when
DCFS filed a Welfare and Institutions Code1 section 300 petition
requesting jurisdiction over mother’s three children S.A., R.P.,
and L.P. This appeal concerns only R.P. (born in 2014) and L.P.
(born in 2019). L.P. and R.P. (sometimes referred to collectively
as the children) were detained and placed with maternal great
aunt (sometimes referred to in the record and by mother as
maternal aunt) Y.S., where they remained throughout the
dependency proceedings. Y.S. and her husband, Mr. C.,
ultimately became the children’s prospective adoptive parents.
      As later sustained, the petition alleged with respect to
mother that she and father had a history of engaging in violent
altercations in the presence of the children. Mother failed to
protect the children from father’s substance abuse including
methamphetamine. In violation of a court order, mother allowed
father unmonitored contact with the children. Mother has a
history of engaging in assaultive behavior including bruising
paternal grandmother’s face. Mother left the children
unattended for long periods of time. Mother abused alcohol. The
children have a prior dependency history because of mother’s and
father’s domestic violence.
      The court sustained additional allegations with respect to
father, whose appeal has been dismissed pursuant to In re
Phoenix H. (2009) 47 Cal.4th 835, 838.)
      Mother and father did not comply with court ordered
services and did not reunify with the children. The juvenile court
found: “Parents failed to regularly participate in visitation and


      1  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                   3
did not make efforts to mitigate the safety concerns that brought
their family to the attention of the Department.” The juvenile
court terminated mother’s and father’s reunification services in
February 2021.
       In February 2022, the juvenile court terminated mother’s
and father’s parental rights over R.P. and L.P. Mother timely
appealed from the order terminating her parental rights.

2.    The juvenile court finds that R.P. and L.P. are not
      Indian children as defined by ICWA
      In May 2020, mother lived with the children, father,
paternal grandmother, and paternal grandfather. When
interviewed by a social worker, mother reported that maternal
grandmother abandoned her when she was an infant. Mother
reconnected with maternal grandmother when she was 17 years
old and mother “beat her [maternal grandmother] up.” Mother
reported that maternal grandfather and paternal grandmother
raised her. Mother reported that maternal grandfather lived in
Las Vegas. DCFS reported that maternal grandmother visited
the children with mother once during the dependency
proceedings.
      In May 2020, a social worker indicated she inquired into
whether R.P. and L.P. were Indian children and stated that they
had no known Indian ancestry. The form does not indicate to
whom the social worker spoke.
      On May 12, 2020, in the current dependency proceeding,
father filed a parental notification of Indian status indicating
that he had no Indian ancestry as far as he knew. Also on
May 12, 2020, in the current dependency proceeding, mother filed
a form stating that the children were not members or eligible for




                                   4
membership in any tribe. In 2018, in connection with the prior
dependency proceeding, mother filed the same form and also
indicated the children were not members or eligible for
membership in an Indian tribe.2
      On May 12, 2020, the court found that it had no reason to
know L.P. and R.P. were Indian Children as defined under ICWA
and ordered mother and father to keep their attorneys and the
court aware of any new information related to ICWA status.
Paternal grandfather later denied having any Indian ancestry.
Mother also subsequently denied having American Indian
heritage.

                          DISCUSSION
       “At the outset of a dependency case, the child welfare
agency and the juvenile court have a statutory initial duty to
inquire into whether a child is, or may be, an Indian child. ‘The
child welfare department’s initial duty of inquiry includes “asking
the child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child, and
the party reporting child abuse or neglect, whether the child is, or
may be, an Indian child and where the child, the parents, or
Indian custodian is domiciled.” [Citation.]’ [Citation.]” (In re
Darian R. (2022) 75 Cal.App.5th 502, 507 (Darian R.), fn. &
italics omitted.) Under ICWA, the term “ ‘extended family
member’ ” is “defined by the law or custom of the Indian child’s
tribe or, in the absence of such law or custom, shall be a person
who has reached the age of eighteen and who is the Indian child’s
grandparent, aunt or uncle, brother or sister, brother-in-law or

      2 This court previously granted judicial notice of the 2018
form. It was not before the juvenile court.




                                    5
sister-in-law, niece or nephew, first or second cousin, or
stepparent.” (25 U.S.C. § 1903(2).)
       On appeal, it is not disputed that DCFS failed to discharge
its duty of inquiry under ICWA because “the record does not
indicate the social worker interviewed mother’s maternal
extended family members about possible Native American
ancestry.” Mother argues this failure was prejudicial because
“[t]here can be no assumptions as to what mother’s maternal
family members would have said since they were not asked.”
Mother further argues that she may not know of her maternal
family’s ancestry because she was abandoned by her mother as
an infant. Respondent contends mother suffered no prejudice
from the failure to inquire as to the children’s potential Indian
ancestry through mother’s maternal relatives.
       Appellate courts disagree about the appropriate standard
for assessing prejudice in the context of a department’s failure to
conduct its initial inquiry into whether a dependent child is
potentially an Indian child. (In re S.H. (2022) 82 Cal.App.5th
166, 175–176 [describing five different tests for assessing
prejudice].) This division consistently has looked to whether
“ ‘the record indicates that there was readily obtainable
information that was likely to bear meaningfully upon whether
the child is an Indian child.’ ” (In re S.S. (2022) 75 Cal.App.5th
575, 582, quoting In re Benjamin M. (2021) 70 Cal.App.5th 735,
744; see also Darian R., supra, 75 Cal.App.5th at p. 509 [applying
test for prejudice from Benjamin M.]; In re A.C. (2022)
75 Cal.App.5th 1009, 1017 (A.C.) [assessing whether there was
“readily obtainable information that was likely to bear
meaningfully on whether A.C. was an Indian child”].)




                                    6
      In Darian R., we rejected the mother’s claim that failure to
interview her sister and father, with whom she had lived during
part of the dependency proceedings, was prejudicial where both
parents denied Indian ancestry, mother was under a court order
to provide information relevant to ICWA, there was no evidence
mother was estranged from her family, and a prior court order in
an earlier dependency case involving the same biologic parents
found ICWA inapplicable. (Darian R., supra, 75 Cal.App.5th at
p. 510.) Under these circumstances, we concluded, “The record
simply does not support mother’s unvarnished contention that
additional interviews of mother’s father and sister would have
meaningfully elucidated the children’s Indian ancestry.” (Ibid.)
      In A.C., in contrast, a majority of this court held a failure to
interview extended family members was prejudicial because,
although both parents had signed ICWA forms indicating neither
had Indian ancestry, “mother was the product of foster care and
thus may not have known her cultural heritage.” (Supra,
75 Cal.App.5th at pp. 1015–1016.) Also, the detention report
indicated the child might be an Indian child. (Id. at p. 1016.)
The majority “[could not] conclude from this equivocal record that
DCFS’s failure to conduct any inquiry as to mother and father’s
extended family members was not prejudicial.” (Ibid.)
      We conclude this case is closer to A.C. than Darian R. It
appears that, as in A.C., the juvenile court relied exclusively on
mother’s and father’s forms when the court concluded that the
children were not Indian children. Although mother had contact
with maternal grandmother and maternal great aunt, she did not
live with them during the proceedings and the extent of her




                                     7
contact is not clear from the record.3 Because the juvenile court
relied exclusively on mother’s and father’s forms, and because the
record contains no affirmative indication that remand for further
inquiry would not be meaningful, we conclude DCFS’s failure to
inquire of maternal relatives whether the children have any
potential Indian heritage was prejudicial.




      3 In the current dependency proceeding mother indicated
she had no contact with maternal grandmother except when she
beat up maternal grandmother. DCFS reported that maternal
grandmother attended one of mother’s visits. In the prior
dependency proceeding, mother reported she had a good
relationship with maternal grandmother who “was always” in her
life.




                                   8
                          DISPOSITION
       The order terminating parental rights is conditionally
affirmed. We remand to the juvenile court for DCFS to comply
with the inquiry and notice provisions of ICWA and California
law consistent with this opinion. If the juvenile court finds that
the children are Indian children, it shall conduct further
proceedings in compliance with ICWA and related California law.
If not, the juvenile court’s original order terminating parental
rights will remain in effect.
       NOT TO BE PUBLISHED.


                                          BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   9